Title: From George Washington to Brigadier Generals John Glover and Ebenezer Learned, 8 January 1778
From: Washington, George
To: Glover, John,Learned, Ebenezer



Sir
Head Quarters Valley Forge 8th Jany 1778

As the short time we have to lay in Winter Quarters ought to be spent in training the Men, and endeavouring to bring them into the Feild in a more regular manner than they have hitherto been, I must desire that you will join your Brigade as soon as possible, in order to effect this Measure. I have another reason, which is, that so many of the Brigadiers and Colonels Commandant, who have been long absent from their Families, have been under the necessity of going home to look into their private Affairs, that there are scar[c]e Officers sufficient to do the Camp Duties, much less to make a proper arrangement should the Enemy move out against us.
I desire you will bring on all detachments from your Brigade that may have been left at any of the posts which they have been at during

the last Campaign, or that may have recovered in the Hospitals. I am Sir Yr most obt Servt.
